This is a proceeding in quo warranto originating in the Court of Appeals. The defendant demurred to the petition of relator. The Court of Appeals sustained the demurrer and dismissed the action. Prior to the beginning of this suit there had been an election contest for the office of justice of the peace conducted by the defendant against the relator, under and in pursuance of the provisions of Sections 5162 to 5168, inclusive, General Code, which contest had been decided in favor of the defendant. Felder, against whom the election contest was conducted, having no right of appeal or error, brought this proceeding in quo warranto.
It has been many times decided by this court that where no right of appeal or error in a contested election case is provided for in the statutes covering the subject, none exists, and that resort may not be had by the defeated party to a proceeding *Page 589 
in quo warranto for the purpose of thereby securing a review of the decision rendered in the election contest case. It is said, however, by relator that where there is an abuse of discretion in the carrying out of the statutory provisions covering the contest, a higher court may take cognizance of and inquire into the validity of a finding which is the result of such abuse of discretion. There is nothing in the record in this case tending to sustain the charge of abuse of discretion. State, ex rel.Hogan, v. Hunt, 84 Ohio St. 143, 154, 95 N.E. 666, andPrentiss v. Dittmer, 93 Ohio St. 314, 323, 112 N.E. 1021, L.R.A., 1917B, 191, approved and followed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.